Dismissed and Opinion filed November 14, 2002








Dismissed and Opinion filed November 14, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00481-CV
____________
 
BYRON WALTER RUSK, Appellant
 
V.
 
BARBARA K. RUNGE and SHEILA ANN SPENCER RUSK, Appellees
 

 
On
Appeal from the 308th District Court
Harris
County, Texas
Trial
Court Cause No. 96-18979
 

 
M
E M O R A N D U M   O P I N I O N




This is an appeal from a Decree Dividing Property on Remand
and Judgment in Favor of Intervenor signed February
7, 2002.  Appellant filed his notice of
appeal on May 7, 2002, within ninety days of the judgment.  The notice of appeal must be filed within
thirty days after the judgment is signed when appellant has not filed a timely
motion for new trial, motion to modify the judgment, motion to reinstate, or
request for findings of fact and conclusion of law.  See Tex.
R. App. P. 26.1.  If appellant has
filed a timely motion for new trial, motion to modify the judgment, motion to
reinstate, or request for findings of fact and conclusion of law, however, the
notice of appeal must be filed within ninety days after the date the judgment
is signed. See Tex. R. App. P. 26.1(a).
The clerk=s record in this appeal was filed October 3, 2002.  The clerk=s record does not contain a motion
for new trial or request for findings of fact and conclusions of law, making
the notice of appeal untimely.  Appellant
states in his  notice
of appeal that he timely filed both of these documents, however.
Accordingly, on October 10, 2002, this Court issued an order
directing appellant to file a supplemental clerk=s record containing a timely filed
motion for new trial or request for findings of fact and conclusions of law
with the Clerk of this Court on or before October 25, 2002.  In the order, the Court informed appellant
that the appeal would be dismissed for want of jurisdiction unless he filed a
supplemental clerk=s record containing documents necessary to demonstrate this
Court=s jurisdiction.  See Tex.
R. App. P. 42.3(a).  
No supplemental clerk=s record has been filed.  Appellant has not filed a request for an
extension of time or other response to this Court=s October 10, 2002 order.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
 
Judgment rendered and Opinion
filed November 14, 2002.
Panel consists of Chief Justice Brister and Justices Hudson and Fowler.
Do Not Publish C Tex. R. App. P. 47.3(b).